Citation Nr: 0605157	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-44 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from August 1974 
to June 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for post 
traumatic stress disorder (PTSD) is addressed in the remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of diabetes mellitus, 
type II.

2.  The veteran did not have active military service in the 
Republic of Vietnam within the meaning of controlling 
regulations.

3.  There is no competent medical evidence that relates the 
veteran's current diabetes mellitus, type II, to his military 
service, or to any incident therein.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in, or 
aggravated by, active military service, and it may not be 
presumed to have been so incurred, to include as due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial VA 
adjudication, VA notified the veteran by a letter dated 
November 2002 of the information and evidence needed to 
substantiate and complete his claim for entitlement to 
service connection for diabetes mellitus.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The letter also 
informed the veteran that VA would obtain all service medical 
records, VA medical records, and any other medical records 
about which the veteran notified them.  The veteran was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records on his behalf.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The November 2002 letter 
did not expressly direct the veteran to do this, but stated 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know," and 
"[t]ell us about any additional information or evidence that 
you want us to try to get for you."  The provisions of 
38 C.F.R. § 3.159(b)(1) were provided to the veteran in the 
September 2004 statement of the case.  It is clear from these 
documents letter that the RO was asking for any records 
related to the veteran's claim.  The duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, service personnel records, and VA 
outpatient medical records have been associated with the 
claims file.  The veteran was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Although there is no nexus opinion in the claims file, none 
is required.  Such development is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, as will be discussed further below, the 
evidence of record does not show any inservice diabetes 
diagnosis, diabetes was not diagnosed within one year from 
service discharge, and the evidence does not demonstrate that 
diabetes may be related to service.  The Board notes that in 
his substantive appeal, the veteran argues that duty to 
assist includes determining whether he had service in 
Vietnam, within the meaning of controlling regulations.  But 
the veteran does not allege that he had duty or visitation in 
Vietnam.  VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, diabetes mellitus may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In addition, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for, among other 
diseases, diabetes mellitus, type II.  38 C.F.R. §§ 3.307, 
3.309.  The governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307(a)(6)(iii).  In VAOPGCPREC 27-97, VA General Counsel 
held that service aboard a deep-water naval vessel in the 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam, without 
evidence showing actual visitation to the Republic of 
Vietnam.  VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  The 
Board is bound by General Counsel precedent opinions.  38 
U.S.C.A. § 7104(c) (West 2002).

Service medical records, including service entrance and 
discharge examination reports, are negative for any findings 
or treatment of diabetes mellitus, type II.  VA outpatient 
records indicate that diabetes was diagnosed in May 2000.

In his October 2002 claim for entitlement to service 
connection, the veteran stated that he contracted diabetes by 
exposure to chemicals while serving in Vietnam.  In a 
December 2002 statement, the veteran stated that his naval 
vessel, the USS DULUTH, never landed in Vietnam, but instead 
was off the coast in Vietnam waters, picking up refugees and 
survivors.  The veteran stated that he was exposed to Agent 
Orange while throwing equipment and drums of fluid off of the 
USS DULUTH.  

The preponderance of the evidence is against presumptive 
service connection.  The presumption of exposure to Agent 
Orange is only applicable to those veterans whose service in 
the waters offshore the Republic of Vietnam involved duty or 
visitation in the Republic of Vietnam.  In this case, there 
is no evidence that the veteran went ashore.  The veteran 
stated that the USS DULUTH never went ashore and stayed off 
the coast in Vietnam waters.  The veteran alleges that he was 
exposed to Agent Orange while on board.  Moreover, the 
veteran does not allege that he had any duty or visitation in 
the Republic of Vietnam.  

Notwithstanding the foregoing, a veteran is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The preponderance of the evidence is also against a claim for 
direct service connection.  There is a current diagnosis of 
diabetes mellitus, type II, however, the veteran's service 
medical records are negative for any treatment or diagnosis 
of diabetes.  Diabetes was diagnosed more than one year after 
service discharge.  In addition, the medical evidence of 
record does not relate the diagnosis to active military 
service, or to any incident therein.

As the evidence of record does not show that the veteran 
"service in the Republic of Vietnam," there is no evidence 
of diabetes mellitus in service or within one year subsequent 
to service, and there is no medical evidence that relates the 
current diagnosis of diabetes mellitus to the veteran's 
service or to any incident therein, the preponderance of the 
evidence is against the veteran's claim, and the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include 
as due to Agent Orange exposure, is denied.


REMAND

In his December 2004 substantive appeal, the veteran asserted 
that the response of the U.S. Army and Joint Services Records 
Research Center (JSRRC) was inadequate because it lacked 
detail regarding the threats and the hospital ship incident, 
and did not address the unauthorized plane landing incident. 

Subsequent to this case being certified to the Board in March 
2005, the veteran sent the RO a statement and deck log book 
records from the USS DULUTH.  The RO forwarded the records to 
the Board, and therefore, has not considered the evidence in 
conjunction with the current appeal.  See 38 C.F.R. § 19.37 
(2005).  The records and statement contain additional 
evidence regarding the veteran's claimed stressors, and are 
thus potentially relevant to the veteran's claim for 
entitlement to service connection for PTSD.  There is no 
indication of file that the veteran has waived his right to 
have the RO consider such evidence prior to consideration by 
the Board.  See 38 C.F.R. § 20.1304(c) (2005).  Remand is 
required for the RO to consider the veteran's claim in light 
of the new evidence.  

VA did not receive all relevant medical evidence.  
Specifically, a November 2001 VA outpatient progress note 
references a "detailed mental health assessment" dated on 
May 23, 2001, but the assessment is not associated with the 
claims file.  In order to properly adjudicate the veteran's 
claim, this additional medical record must be obtained.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Indeed, VA's 
duty to assist is heightened when records are in the control 
of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).

Accordingly, this issue is remanded for the following action:

1.  The RO must contact the JSRRC, the 
Department of the Navy, the Navy Safety 
Center, and the Naval Historical Center 
and provide command histories and deck 
log book records of the USS DULUTH from 
March 1975 to May 1975, and request 
verification of the veteran's alleged 
inservice stressor regarding the hospital 
ship incident and the unauthorized 
civilian plane crash in April 1975.  Any 
response and/or additional records must 
be associated with the claims file.

2.  The RO must contact the Topeka, 
Kansas VA Medical Center and attempt to 
procure copies of the May 23, 2001 
medical record.  All records obtained 
must be associated with the claims file.  
The search efforts must be documented in 
the claims file and if any such efforts 
produce negative results, documentation 
to that effect must be placed in the 
claims file.  

3.  Following the above, and if and only 
if, adequate verification of stressors is 
obtained, the veteran must be provided 
with a VA psychiatric examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of PTSD found.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
appellant was exposed to a stressor in 
service.  The examiner must be provided 
with the entire claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true picture 
of the nature of the veteran's 
psychiatric status.  If the diagnosis of 
post-traumatic stress disorder is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce post-traumatic 
stress disorder; and (2) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found sufficient to produce 
post-traumatic stress disorder by the 
examiner.  The report of examination must 
include a complete rationale for all 
opinions expressed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the veteran's 
claim for an entitlement to service 
connection for PTSD.  The RO must take 
into consideration any and all evidence 
that has been added to the record since 
its last adjudicative action.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided a Supplemental Statement of 
the Case.  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may submit additional evidence or 
argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


